Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October 30, 2006 (the “Effective Date”), by and between The Finish Line, Inc.
(the “Company”) and [EXECUTIVE] (“Executive”).

WHEREAS, Executive is currently employed by the Company; and

WHEREAS, the Company desires to continue to employ Executive, and Executive is
willing to continue to be employed by the Company, in each case on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

1. Employment; Term. The Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such employment with the Company, in each case, on
the terms and subject to the conditions hereinafter set forth. Subject to the
provisions of Section 7 of this Agreement, Executive shall be employed by the
Company for a three-year period commencing on the Effective Date and ending on
the third anniversary of the Effective Date (as such period may be extended
pursuant to the terms hereof, the “Employment Term”) on the terms and subject to
the conditions set forth in this Agreement; provided, however, that commencing
with the third anniversary of the Effective Date and on each anniversary
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto with written notice at least 90 days
before the next Extension Date that the Employment Term shall not be so
extended.

2. Position.

(a) While employed by the Company hereunder, Executive shall serve as the
Company’s [TITLE]. In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Company’s Chief
Executive Officer (the “CEO”) and the board of directors of the Company (the
“Board”).

(b) While employed by the Company hereunder, Executive will devote his full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services to the Company either directly or indirectly, without
the prior written consent of the Board or the CEO.

(c) Executive’s principal place of employment shall be at the Company’s
corporate headquarters in Indianapolis, Indiana.

3. Base Salary. As compensation for services rendered to the Company, the
Company shall initially pay Executive a base salary at the annual rate of [BASE
SALARY]. Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be



--------------------------------------------------------------------------------

determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4. Bonus. In addition to the Base Salary, the Executive shall be eligible to
participate in such annual and long-term incentive bonus compensation programs
or arrangements established from time to time for executives of the Company.

5. Employee Benefits. While employed by the Company hereunder, Executive shall
be entitled to participate in the Company’s employee benefit plans as in effect
from time to time, on the same basis as those benefits are generally made
available to other peer executives of the Company.

6. Business Expenses. While employed by the Company hereunder, reasonable
business expenses (including travel expenses) incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with Company policies.

7. Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any or no reason; provided that Executive will be
required to give the Company advance written notice of any resignation of
Executive’s employment (as set forth in this Section 7). Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates.

(a) By the Company For Cause or By Executive Resignation without Good Reason.

(i) Executive’s employment hereunder may be terminated by the Company for Cause
(as defined below) at any time upon delivery of advance written notice to
Executive and, if in the reasonable determination of the Company the acts or
omissions of Executive providing the basis for termination for Cause are
curable, after Executive’s failure to cure during a period of 15 days following
the date of the delivery of such written notice. Executive’s employment
hereunder shall terminate automatically upon Executive’s resignation without
Good Reason (as defined in Section 7(c)); provided that Executive will be
required to give the Company at least 30 days advance written notice of a
resignation without Good Reason.

(ii) For purposes of this Agreement, “Cause” shall mean (A) the willful and
continued failure by Executive to perform his material duties with respect to
the Company or its affiliates; (B) the willful or intentional engaging by
Executive in conduct within the scope of his employment that causes material and
demonstrable injury, monetarily or otherwise, to the Company; (C) Executive’s
conviction for, or a plea of nolo contendre to, the commission of a felony
involving moral turpitude; or (D) a material breach of Executive’s covenants set
forth in Section 8 and 9 of this Agreement that causes a material and
demonstrable injury, monetarily or otherwise, to the Company.

 

2



--------------------------------------------------------------------------------

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason (except under the circumstances described
in Section 7(e) or as provided in Section 8(c)), Executive shall be entitled to
receive:

(A) the Base Salary through the date of termination (including payment for any
accrued but unused vacation time);

(B) any earned but unpaid portion of Executive’s annual performance bonus (if
any) for the year preceding the year in which such termination occurs;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such employee benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company according to their terms (the amounts
described in clauses (A) through (D) hereof, reduced by any amounts owed by
Executive to the Company, being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation without Good Reason by Executive, except as set forth in this
Section 7(a)(iii) or in Section 7(e) or Section 8(c), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by the Company if Executive becomes (in the good faith
judgment of the Board) physically or mentally incapacitated and is therefore
unable for a period of three (3) consecutive months or for an aggregate of six
(6) months in any twelve (12) consecutive month period to perform Executive’s
duties (such incapacity is hereinafter referred to as “Disability”).

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive the Accrued Rights.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or Resignation of Executive with Good Reason.

(i) Executive’s employment hereunder may be terminated by the Company at any
time without Cause. Executive’s employment hereunder may be terminated by
Executive for Good Reason (as defined below) at any time upon 15 days advance
written notice to the Company and after giving the Company a reasonable
opportunity during such 15-day period to cure.

 

3



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Good Reason” shall mean if, other than for
Cause, any of the following has occurred: (A) any reduction in the Base Salary
or Executive’s annual bonus opportunity (except for across the board reductions
for all similarly situated executives of the Company); (B) a transfer of
Executive’s primary workplace by more than thirty-five (35) miles from its
location as of the Effective Date; or (C) if such termination of employment
occurs within 30 days prior to or 2 years following a Change in Control (as
defined in Section 7(d)), any of (1) a substantial reduction in Executive’s
authority, duties or responsibilities, or (2) the assignment of any duties or
responsibilities inconsistent with Executive’s position with the Company;
provided, however, that, in each case, Good Reason shall cease to exist for an
event to the extent that Executive shall have either consented, in advance, to
such event or to the extent that 90 days shall elapsed following such event.

(iii) Except as set forth in Section 7(d), if Executive’s employment is
terminated by the Company without Cause (other than by reason of death or
Disability) or if Executive resigns for Good Reason, in either case, other than
within the period that begins 30 days prior to a Change in Control and ends 2
years following a Change in Control, Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to (I) Executive’s continued compliance with the provisions of
Sections 8 and 9 hereof and (II) Executive’s execution and non-revocation of a
general release in favor of the Company and its affiliates in a form reasonably
acceptable to the Company:

(1) a lump sum cash payment equal to the Base Salary, payable, subject to
Section 7(g), within 30 days following the date of such termination of
employment (the “Termination Date”); and

(2) continued provision of group health benefits to Executive and his dependents
for one year following the Termination Date in accordance with the terms thereof
and with the same cost as if Executive remained employed during such period; and

(3) if Executive was eligible to receive one or more cash bonuses for the
calendar year during which Executive’s employment is terminated (the
“Termination Year”), an amount equal a pro-rated portion (based on the number of
days in the Termination Year during which Executive was employed) of the annual
bonus and any other bonus Executive would have received for Termination Year had
he remained employed through the entire year (based on the Company’s actual
results for the Termination Year), payable, subject to Section 7(g), when
bonuses are generally paid to the Company’s executives of the Termination Year.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except

 

4



--------------------------------------------------------------------------------

as set forth in this Section 7(c)(iii) or in Section 7(d)(iii), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

(d) Change in Control.

(i) For purposes of this Agreement, “Change in Control” shall mean the
consummation of one or more of the following:

(A) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are used in the Securities Exchange
Act of 1934, as amended);

(B) any person or group, other than Alan Cohen, David Klapper or Larry Sablosky
(each a “Founder”), is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the total voting power of the voting stock of the Company
(or any entity which controls the Company or which is a successor to all or
substantially all of the assets of the Company), including by way of merger,
consolidation, tender or exchange offer or otherwise;

(C) a merger, consolidation or similar reorganization of the Company with or
into another entity, if the shareholders of the common stock of the Company
immediately prior to such transaction do not own a majority of the voting power
of the voting stock of the surviving company or its parent immediately after the
transaction in substantially the same proportions as immediately prior to such
transaction; or

(D) during any 12-month period, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by the
Board (whether through the filling of a vacancy or otherwise) or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors of the Company then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office;

provided; however, that any such event listed in (A)-(D) shall not be considered
a “Change in Control” if either: (1) immediately following such event and
continuing until the second anniversary of such event, one of the Founders holds
the position of Chief Executive Officer of the Company or its successor, as
applicable, and any parent thereof or (2) as a result of such event the
Founders, directly or indirectly, individually or as a group, continue to
beneficially own a majority of the voting power of the Company or its successor,
as applicable, and any parent thereof.

(ii) In the event of a Change in Control (determined without regard to subclause
(1) of the definition set forth in Section 7(d)(i)), notwithstanding any
provision in any equity compensation plan maintained by the Company or any award
agreement between the Company and Executive, all stock options and awards of
restricted stock granted to Executive, which are outstanding and have not
otherwise vested shall be deemed vested immediately prior to the consummation of
the Change in Control (determined without regard to subclause (1) of the
definition set forth in Section 7(d)(i)). For purposes of this Section 7(d)(ii),
the terms “stock option” and “restricted stock” should be read to include all
other similar equity instruments.

 

5



--------------------------------------------------------------------------------

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, in either case, during the period that begins 30 days prior to a Change
in Control (as defined below) and ends 2 years following a Change in Control,
Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to (I) Executive’s continued compliance with the provisions of
Sections 8 and 9 hereof and (II) Executive’s execution and non-revocation of a
general release in favor of the Company and its affiliates in a form reasonably
acceptable to the Company:

(1) a lump sum cash payment equal to 2.5 times the sum of (i) the Base Salary,
plus (ii) Executive’s target annual bonus for Termination Year, plus (iii) the
value of any other bonus the executive could have earned during the year of
termination pursuant to the Company’s then existing bonus programs, payable,
subject to Section 7(g), within 30 days following the Termination Date; and

(2) continued provision of group health benefits to Executive and his dependents
for two years following the Termination Date in accordance with the terms
thereof and with the same cost as if Executive remained employed during such
period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(d)(iii) or in
Section 7(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(e) By Executive without Good Reason Following a Change in Control. If Executive
resigns without Good Reason during the 30-day period that begins on the first
anniversary of a Change in Control, Executive shall be entitled to receive:

(i) the Accrued Rights; and

(ii) subject to (I) Executive’s continued compliance with the provisions of
Sections 8 and 9 hereof and (II) Executive’s execution and non-revocation of a
general release in favor of the Company and its affiliates in a form reasonably
acceptable to the Company, a lump sum cash payment equal to the Base Salary,
payable, subject to Section 7(g), within 30 days following the Termination Date.

(f) Parachute Taxes.

(i) If any payments, rights or benefits (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement of Executive with the
Company or any person affiliated with the Company) (“Covered Payments”) received
or to be received by Executive will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any similar tax that may hereafter be

 

6



--------------------------------------------------------------------------------

imposed), then, except as set forth in Section 7(f)(ii), the Company shall pay
to Executive an amount in addition to the Covered Payments (“Gross-Up Payment”)
as calculated below. The Gross-Up Payment shall be in an amount such that, after
deduction of any Excise Tax on the Covered Payments and any federal, state and
local income and employment tax and Excise Tax on the Gross-Up Payment, but
before deduction for any federal, state or local income and employment tax on
the Covered Payments, the net amount retained by the Executive shall be equal to
the Covered Payments.

(ii) Notwithstanding anything in this Agreement to the contrary, if the Covered
Payments do not exceed 110% of Safe Harbor Amount (as defined below), then the
portion of the Covered Payments that would be treated as “parachute payments”
under Section 280G of the Code (“Covered Parachute Payments”) shall be reduced
so that the Covered Parachute Payments, in the aggregate, are reduced to the
Safe Harbor Amount. For purposes of this Agreement, the term “Safe Harbor
Amount” means the largest portion of the Covered Payments that would result in
no portion of the Covered Payments being subject to the Excise Tax. In the event
that it is determined that the amount of any Covered Payments will be reduced in
accordance with this Section 7(f), Executive shall have the right to designate
which of the Covered Payments shall be reduced and to what extent, provided that
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause Executive to be subject to the Excise
Tax.

(iii) The determination of (A) whether an event described in
Section 280G(b)(2)(A)(i) of the Code has occurred, (B) the amount of any
Gross-Up Payment, (C) the value of any Covered Parachute Payments and the Safe
Harbor Amount, (D) whether any reduction in the Covered Payments is required
under Section 7(f)(ii), and (E) the amount of any such reduction, shall be made
initially by an independent accounting firm selected by the Board as constituted
prior to any Change in Control (the “Accountants”). For purposes of making the
calculations required by this Section 7(f), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7(f). The Company
shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 7(f).

(iv) Executive shall promptly notify the Company in writing of any claim by any
taxing authority that, if successful, would require the payment by the Company
of a Gross-Up Payment; provided, however, that failure by Executive to give such
notice promptly shall not result in a waiver or forfeiture of any of Executive’s
rights under this Section 7(f), except to the extent of actual damages suffered
by the Company as a result of such failure. If the Company notifies Executive in
writing within 15 days after receiving such notice that it desires to contest
such claim (and demonstrates to the reasonable satisfaction of Executive its
ability to pay any resulting Gross-Up Payment), Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

7



--------------------------------------------------------------------------------

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company that is reasonably acceptable to Executive;

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice Executive’s disputes with the taxing authority as to other issues;
and provided, further, that the Company shall bear and pay on an after-tax and
as-incurred basis, all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax and
as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.

(g) Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines (i) that on the date Executive’s
employment with the Company terminates or at such other time that the Company
determines to be relevant, Executive is a “specified employee” (as such term is
defined under Section 409A) of the Company and (ii) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement then (A) such
payments shall be delayed until the date that is six months after date of
Executive’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes (the “Payment Delay Period”) and (B) such payments shall be increased by
an amount equal to interest on such payments for the Payment Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
plus one point (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal).

(h) Notice of Termination. Any termination of employment by the Company for
Cause shall be communicated by written Notice of Termination to Executive in
accordance with Section 11(h) hereof. In addition, any termination of employment
by Executive for Good Reason shall be communicated by written Notice of
Termination to the Company in accordance with Section 11(h) hereof. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

(i) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees that Executive shall automatically be deemed to
have resigned, as of the date of such termination, from the Board (and any
committees thereof) and the board of

 

8



--------------------------------------------------------------------------------

directors or similar governing body (and any committees thereof) of any of the
Company’s affiliates, and any position in which Executive is acting on behalf of
or as a representative of the Company (such as a trustee or administrative
committee member with respect to a tax-qualified retirement plan).

8. Non-Competition; Non-Solicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) During the Restricted Period (as defined below), Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly:

(A) engage in any business in the athletic retail industry that competes with
the Company’s business in the United States (a “Competitive Business”);

(B) enter the employ of, or render any services to, or enter into any
contractual agreement or relationship with any Person (or any division or
controlled or controlling affiliate of any Person) that engages in a Competitive
Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant or
transfer any business to, or in any other way facilitate any other Person’s
ability to engage in a Competitive Business; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and its customers, suppliers, partners,
investors or vendors.

(ii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling Person of, or a member of a group that controls, such Person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(iii) During the Restricted Period, Executive shall not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

(B) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

 

9



--------------------------------------------------------------------------------

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) For purposes of this Agreement, “Restricted Period” shall mean the period
commencing on the Effective Date and ending (i) 12 months following the
Termination Date if Executive’s employment with the Company terminates under the
circumstances described in Section 7(c) or Section 7(e), (ii) 30 months
following the Termination Date if Executive’s employment with the Company
terminates under the circumstances described in Section 7(d), (iii) 6 months
following the Termination Date if Executive’s employment with the Company
terminates under the circumstances described in Section 7(a) and the Company, in
its sole discretion and in addition to the Accrued Rights, elects to provide
Executive with: (A) continued payment of his Base Salary for 6 months following
the Termination Date, payable in accordance with the Company’s normal payroll
practices, and (B) continued provision of group health benefits to Executive and
his dependents for 6 months following the Termination Date in accordance with
the terms thereof and with the same cost to as if Executive remained employed
during such period, or (iv) upon the date Executive ceases to be employed by the
Company for any other reason.

9. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person (other than the Company); or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, store site selection, new
store openings, government and regulatory activities and approvals — concerning
the past, current or future business, activities and operations of the Company,
its subsidiaries or affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this

 

10



--------------------------------------------------------------------------------

covenant; (b) made legitimately available to Executive without a confidentiality
restriction by a third party without breach of any confidentiality obligation of
that third party; or (c) required by law to be disclosed; provided that
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment.

(iii) Except as required by law, Executive shall not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

(b) The provisions of this Section 9 shall survive the termination of
Executive’s employment for any reason.

 

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by any agreement between Executive and the
Company and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy that may then be available.

11. Miscellaneous.

(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
conflicts of laws principles thereof. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined before
an appropriate federal court in the Southern District of Indiana, or, if not
maintainable therein, then in an appropriate Indiana state court in

 

11



--------------------------------------------------------------------------------

Marion County, Indiana. The parties acknowledge that such courts have
jurisdiction to interpret and enforce the provisions of this Agreement, and the
parties consent to, and waive any and all objections that they may have as to,
personal jurisdiction and/or venue in such courts.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement may be
assigned by the Company to a Person that is an affiliate or a successor in
interest to any portion of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor Person.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates; provided, however, that in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under Section 7 of this
Agreement.

(g) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

12



--------------------------------------------------------------------------------

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, Indiana 46235

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

(i) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

(j) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding), which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

(k) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(l) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

THE FINISH LINE, INC.     [EXECUTIVE]

By:

               

Name:

       

Title:

     